IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


DANIEL Y. GATI,                 : No. 329 WAL 2014
                                :
                Petitioner      :
                                : Petition for Allowance of Appeal from the
                                : Order of the Superior Court
          v.                    :
                                :
                                :
UNIVERSITY OF PITTSBURGH OF THE :
COMMONWEALTH SYSTEM OF          :
HIGHER EDUCATION,               :
                                :
                Respondent      :


                                   ORDER


PER CURIAM

      AND NOW, this 16th day of December, 2014, the Petition for Allowance of

Appeal is DENIED.